DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Maria Stout on 5/6/2022
The application has been amended as follows: 
In claim 1,
	Lines 7-8, change “the gate electrodes are provided with a dielectric gate plug on top of the gate electrodes, ” to – each of the gate electrodes is provided with a dielectric gate plug on top of said each of the gate electrodes,  –
	Lines 9-10, change “the  S or D (S/D) electrodes are provided with a dielectric S or D (S/D) plug, respectively, on top of the S or D (S/D) electrodes, ” to – each of the S or D (S/D) electrodes is provided with a dielectric S or D (S/D) plug, respectively, on top of said each of  the S or D (S/D) electrodes, -- 
	Lines 11-12, change “adjacent assemblies of the S/D and gate electrodes and the S/D and gate plugs are separated by dielectric spacers,” to – first assemblies of the dielectric gate plug and the gate electrode and second assemblies of the dielectric S/D plug and the S/D electrode are separated by dielectric spacers, --
	Lines 13-14, change “ remaining areas between the S/D and gate plugs and the dielectric spacers are  filled with a dielectric material, and “ to --  remaining areas between the first assemblies, the second assemblies, and the dielectric spacers are filled with a dielectric material, and –
	Lines 15-16, change “an upper surface of the S/D and gate plugs, the dielectric spacers and the dielectric material is a planarized surface,” to – upper surfaces of the dielectric S/D plugs, the dielectric gate plugs, the dielectric spacers and the dielectric material form a planarized surface, --
	Line 18, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
	Lines 18-19, change “the other one of the S/D and gate plugs” to – the other one of the dielectric S/D plugs and the dielectric gate plugs –
	Lines 19-20, change “the one of the S/D and gate plugs” to --the one of the dielectric S/D plugs and the dielectric gate plugs –
	Line 21, change “a respective one of the S/D and gate electrodes,” to – a respective one of the S/D electrodes and the gate electrodes, --
	Line 24, change “wafer;” to – wafer, the first conformal layer lining the first contact via and covering the other one of the dielectric S/D plugs and the dielectric gate plugs;	
	Line 27, after “the first conformal layer” insert – covering the other one of the dielectric S/D plugs and the dielectric gate plugs –
	Lines 29-30, change “said other one of the S/D and gate plugs” to – said other one of the dielectric S/D plugs and the dielectric gate plugs –
	Lines 30-31, change “said other one of the S/D and gate plugs” to – said other one of the dielectric S/D plugs and the dielectric gate plugs –
	Line 32, change “the other one of the S/D and gate plugs” to – the other one of the dielectric S/D plugs and the dielectric gate plugs –
	Line 34, change “the S/D and gate electrodes,” to – the S/D electrodes and the gate electrodes,” --
	Line 35, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
	Line 38, change “the first and second contact vias” to – the first contact via and the second contact via –
	Line 40, change “the gate electrode and the S or D (S/D) electrode.” to – the one of the S/D electrodes and the gate electrodes and the other one of the S/D electrodes and the gate electrodes. –’
In claim 2,
	Line 4, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
	Line 6, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
	Lines 10-11, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
	Line 12, change “the S/D and gate plugs” to – the dielectric S/D plugs and the dielectric gate plugs –
In claim 3,
	Lines 2-3. Change “on the planarized surface, before the first and second lithography and etch processes,” to -- on the planarized surface before the first lithography and etch process and the second lithography and etch process, --

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:   Recorded Prior Art fails to disclose or suggest combination process steps as characteristics recited in base claim 1 comprising:   depositing a first conformal layer on the wafer, the first conformal layer lining the first contact via and covering the other one of the dielectric S/D plugs and the dielectric gate plugs;	performing a second lithography and etch process, the second lithography and etch process comprising application of at least a first etch recipe and a second etch recipe to: locally remove a portion of the first conformal layer covering the other one of the dielectric S/D plugs and the dielectric gate plugs by applying the first etch recipe, locally remove a portion of other one of the dielectric S/D plugs and the dielectric gate plugs relative to the dielectric spacers and to the one of the dielectric S/D plugs and the gate plugs by applying the second etch recipe, the removal of the portion of the other one of the dielectric S/D plugs  and the gate plugs leading to formation of a second contact via, said second contact via exposing respective other one of the S/D electrodes and the gate electrodes, wherein the local removal of the portion of the other one of the dielectric S/D plugs and the gate plugs is self-aligned with respect to the dielectric spacers and wherein the first conformal layer is resistant to the second etch recipe; and filling the first via and the second  via with an electrically conductive material to thereby form self-aligned first and second via connections configured to contact the one of the S/D electrodes and the gate electrodes and the other one of the S/D electrodes and the gate electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819